Case 1:19-cv-10058-JMF Document1 Filed 10/30/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TSS SP ew eR ee ee eee eee ee ee ee ee =X
JUSTIN GOLDMAN,

Plaintiff,

COMPLAINT FOR
- against - COPYRIGHT INFRINGEMENT

COX RADIO, INC., and COX MEDIA JURY DEMANDED
GROUP, LLC, as its owner, as owners of
wsbradio.com, x1029.com, 107 latlanta.com,
y100fm.com, and yourgeorgiacountry.com,

Defendants.
“ces eee ee eee ee ee ew eee ee ee eee xX

INTRODUCTION

1. This is an action for copyright infringement pursuant to the U.S. Copyright Act based
on the unauthorized for-profit full display by websites owned and operated by defendant COX
RADIO, INC., and COX MEDIA GROUP, LLC (“defendants”) of a photograph created by
plaintiff (“the Photo”) that is protected by a federal copyright duly registered with the United
States Copyright Office (Supplemental Certificate No. VA - 1-436-930).

POSSIBLY RELEVANT DISCLOSURE

2. A recently-terminated case in this district for copyright infringement was commenced

by plaintiff here against other defendants based on their unauthorized for-profit full display of the

Photo. That action was Goldman y. Breitbart News Network. LLC. et al., 17 Civ. 3144

 

(AJN)(SN). In that action, the Honorable Katherine B. Forrest, U.S.D.J ., granted summary

judgment to plaintiff on a specific legal issue, namely whether the process of “embedding”
Case 1:19-cv-10058-JMF Document 1. Filed 10/30/19 Page 2 of 5

provides a defense to the defendants’ alleged copyright infringements. The Court’s judgment
held that embedding provided no such defense. 302 F.Supp.3d 585 (S.D.N.Y. 2018).
THE PARTIES

3. Plaintiff Justin Goldman is a resident of the City and State of New York.

4. On information and belief, defendants are business entities based in Atlanta, Georgia,
that own and operate the websites wsbradio.com, x1029.com, 1071atlanta.com, yl00fm.com, and
yourgeorgiacountry.com (“defendants’ Websites”) that committed the copyright infringements
that are the subject of this action and are legally responsible therefor.

JURISDICTION AND VENUE

5. This Court has jurisdiction over this case pursuant to 28 U.S.C. §1338. Venue in this

district is proper pursuant to 28 U.S.C. $1400(a).
UNDERLYING FACTS

6. On July 2, 2016, plaintiff created the Photo and he is the owner of a duly-issued
registered copyright in it. A copy of the Photo is annexed hereto as Exhibit “A.”

7. Without plaintiff's knowledge or consent, the Photo was uploaded that day to the
Internet.

8. On information and belief, on or about July 2, 2016 and thereafter defendants’ Web-
sites, without any legal authority to do so, prominently displayed, in full and in full color, for for-
profit purposes, a copy of the Photo.

CAUSE OF ACTION FOR
COPYRIGHT INFRINGEMENT AGAINST DEFENDANT

9. Plaintiff incorporates here the contents of Paragraphs 1 through 8 above.

10. The United States Copyright Act grants to all copyright owners the "exclusive right"

 
Case 1:19-cv-10058-JMF Document1 Filed 10/30/19 Page 3 of 5

to "display" their copyrighted works "publicly," 17 U.S.C. 106(5), and the Act defines "display"
as "to show a copy of it, either directly or by means of a film, slide, television image, or any other
device or process or, in the case of a motion picture or other audiovisual work, to show individ-
ual images nonsequentially." 17 U.S.C. 101. Defendants’ Websites violated plaintiff's “exclu-
sive right” to “display” the Photo by their public display of it without plaintiff's knowledge or
consent. Accordingly, defendants are liable to plaintiff for the infringements by their Websites of
plaintiff’ s registered copyright in the Photo.

WHEREFORE, with respect to each act of copyright infringement by defendants’ Web-
sites, plaintiff demands judgment a) issuing a permanent injunction preventing defendants’ Web-
sites from making any further unauthorized use or display of the Photo; b) awarding to plaintiff
all appropriate damages, including statutory damages, as determined by the Court or jury; c)
awarding to plaintiff profits attributable to each infringement; d) awarding to plaintiff costs and
attorneys’ fees; e) awarding all appropriate interest; and f) awarding such other relief as the Court

deems just.

Dated: Octobe 2010 Wd / .
s/

Kenneth P. Norwick
Norwick & Schad
110 East 59th Street
New York, New York 10022
(212) 751-4440
ken@norwickschad.com

Attorney for Plaintiff
Case 1:19-cv-10058-JMF Document 1 Filed 10/30/19 Page 4o0f 5

EXHIBIT “A”
Case 1:19-cv-10058-JMF Document1 Filed 10/30/19 Page 5of5

eles: and Tom Brady roll thru to get viene

 

_ #Hamptons
